Name: 2012/645/EU: Council Decision of 10Ã October 2012 on the conclusion of the Agreement between the European Union and the PeopleÃ¢ s Democratic Republic of Algeria on scientific and technological cooperation
 Type: Decision
 Subject Matter: technology and technical regulations;  cooperation policy;  European construction;  Africa;  international affairs
 Date Published: 2012-10-18

 18.10.2012 EN Official Journal of the European Union L 287/3 COUNCIL DECISION of 10 October 2012 on the conclusion of the Agreement between the European Union and the Peoples Democratic Republic of Algeria on scientific and technological cooperation (2012/645/EU) THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on the Functioning of the European Union, and in particular Article 186 in conjunction with Article 218(6) and (7) thereof, Having regard to the proposal from the European Commission, Having regard to the consent of the European Parliament, Whereas: (1) On 16 November 2009, the Council authorised the Commission to negotiate, on behalf of the Union, an Agreement between the European Union and the Peoples Democratic Republic of Algeria on scientific and technological cooperation (the Agreement). It was initialled on 14 October 2010. (2) The Agreement was signed on 19 March 2012, subject to its conclusion at a later date, and provisionally applied upon its signature pursuant to Article 218(5) of the Treaty. (3) The Agreement should be approved, HAS ADOPTED THIS DECISION: Article 1 The Agreement between the European Union and the Peoples Democratic Republic of Algeria on scientific and technological cooperation is hereby approved on behalf of the Union (1). Article 2 The President of the Council shall, on behalf of the Union, give the notification provided for in Article 7(2) of the Agreement (2). Article 3 The European Commission shall adopt the position of the Union to be taken within the Joint Committee established by Article 4(2) of the Agreement with regard to technical amendments to that Agreement in accordance with Article 4(2)(a) thereof. Article 4 This Decision shall enter into force on the day of its adoption. Done at Luxembourg, 10 October 2012. For the Council The President S. MALAS (1) The Agreement has been published in OJ L 99, 5.4.2012, p. 2, together with the decision on signing. (2) The date of entry into force of the Agreement will be published in the Official Journal by the General Secretariat of the Council.